DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Barnitz on January 22, 2021.
The application has been amended as follows: 

1. (Currently Amended) A system comprising:
a plurality of hard disk drives and solid state drives as storage devices configured to provide a storage pool including a plurality of logical units for a thin provisioning storage that is configured for employing reclamation of freed storage space to enable reuse of the freed storage space;
one or more processors coupled to the plurality of storage devices, the one or more processors programmed by executable instructions to perform operations comprising:
establishing two different categories of data for the thin provisioning storage, the two different categories comprising a user data category and 
creating at least one user data volume corresponding to at least one first allocation of the thin provisioning storage, wherein the at least one user data volume is categorized for storing the user data;
creating at least one system data volume corresponding to at least one second allocation of the thin provisioning storage, wherein the at least one system data volume is categorized for storing the system data and is separate from the at least one user data volume;
establishing a different storage reclamation procedure for each of the two different categories of data, wherein a first storage reclamation procedure for the user data category includes performing reclamation on the at least one user data volume based on determining that an available capacity of the at least one user data volume is less than a remaining capacity threshold, wherein a second storage reclamation procedure for the system data category includes performing reclamation on the at least one system data volume based on determining that a specified period of time has elapsed since a last reclamation was performed on the system data volume;
categorizing received or generated data to be stored in the thin provisioning storage as either user data for storage in the at least one user data volume or system data for storage in the at least one system data volume;

prior to performing the first storage reclamation procedure or the second storage reclamation procedure, determining a user usage load on the system during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in;
based on determining that the first volume has been categorized as one of the at least one user data volume for storing user data, based on determining that the user usage load on the system during the upcoming time period is less than a user load threshold, and based on determining that a portion of the user data has been deleted from the first volume, performing the first storage reclamation procedure by determining whether an available capacity of storage allocated to the first volume is less than the remaining capacity threshold; and
based at least in part on determining that the available capacity of the thin provisioning storage allocated to the first volume is less than the remaining capacity threshold, sending an instruction to a controller associated with the thin provisioning storage for performing reclamation on the thin provisioning storage allocated to the first volume and corresponding to the portion of the user data deleted from the first volume, wherein the controller is programmed to perform reclamation on a virtual storage area including one or more of the logical units corresponding to user data in the storage pool provided by the thin provisioning storage and perform reclamation on one or more portions of one or more solid state drives corresponding to the virtual storage area.

12. (Currently Amended) A method comprising:
establishing, by a system including one or more processors programmed with executable instructions, for a thin provisioning storage that is configured for employing reclamation of freed storage space to enable reuse of the freed storage space, two different categories of data for the storage, the two different categories comprising a user data category and a system data category, wherein user data is received at least in part from a user device and system data is generated at least in part by the system, wherein the thin provisioning storage includes a plurality of hard disk drives and solid state drives as storage devices configured to provide a storage
pool including a plurality of logical units;
creating at least one user data volume corresponding to at least one first allocation of the thin provisioning storage, wherein the at least one user data volume is categorized for storing the user data;
creating at least one system data volume corresponding to at least one second allocation of the thin provisioning storage, wherein the at least one system data volume is categorized for storing the system data and is separate from the at least one user data volume;

volume;
categorizing received or generated data to be stored in the thin provisioning storage as either user data for storage in the at least one user data volume or system data for storage in the at least one system data volume;
prior to performing the first storage reclamation procedure or the second storage reclamation procedure, determining a user usage load on the system during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in;
based on determining that a first volume has been categorized as one of the at least one user data volume for storing user data, based on determining that the user usage load on the system during the upcoming time period is less than a user load threshold, and based on determining that a portion of the user data has been deleted from the first volume, performing the first storage 
based at least in part on determining that the available capacity of the thin provisioning storage allocated to the first volume is less than the remaining capacity threshold, sending, by the one or more processors, an instruction to a controller associated with the thin provisioning storage for performing reclamation on the thin provisioning storage allocated to the first volume and corresponding to the portion of the user data deleted from the first volume, wherein the controller is programmed to perform reclamation on a virtual storage area including one or more of the logical units corresponding to the deleted user data in the storage pool provided by the thin provisioning storage and perform reclamation on one or more portions of one or more solid state drives corresponding to the virtual storage area.

14. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, program the one or more processors to:
establish, for a system including a thin provisioning storage that is configured for employing reclamation of freed storage space to enable reuse of the freed storage space, two different categories of data for the storage, the two different categories comprising a user data category and a system data category, wherein user data is received at least in part from a user device and system data 
create at least one user data volume corresponding to at least one first allocation of the thin provisioning storage, wherein the at least one user data volume is categorized for storing the user data; 
create at least one system data volume corresponding to at least one second allocation of the thin provisioning storage, wherein the at least one system data volume is categorized for storing the system data and is separate from the at least one user data volume;
establish a different storage reclamation procedure for each of the two different categories of data, wherein a first storage reclamation procedure for the user data category includes performing reclamation on the at least one user data volume based on determining that an available capacity of the at least one user data volume is less than a remaining capacity threshold, wherein a second storage reclamation procedure for the system data category includes performing reclamation on the at least one system data volume based on determining that a specified period of time has elapsed since a last reclamation was performed on the system data volume;
categorize received or generated data to be stored in the thin provisioning storage as either user data for storage in the at least one user data volume or system data for storage in the at least one system data volume;
during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in;
based on determining that a first volume has been categorized as one of the at least one user data volume for storing user data, based on determining that the user usage load on the system during the upcoming time period is less than a user load threshold, and based on determining that a portion of the user data has been deleted from the first volume, perform the first storage reclamation procedure to determine whether an available capacity of storage allocated to the first volume is less than the remaining capacity threshold; and
based at least in part on determining that the available capacity of the thin provisioning storage allocated to first volume is less than the remaining capacity threshold, send an instruction to a controller associated with the thin provisioning storage for performing reclamation on the thin provisioning storage allocated to the first volume and corresponding to the portion of the user data deleted from the first volume, wherein the controller is programmed to perform reclamation on a virtual storage area including one or more of the logical units corresponding to the deleted
user data in the storage pool provided by the thin provisioning storage and perform reclamation on one or more portions of one or more solid state drives corresponding to the virtual storage area.

Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-16, 18-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 12, and 14) “…prior to performing the first storage reclamation procedure or the second storage reclamation procedure, determining a user usage load on the system during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in; based on determining that the first volume has been categorized as one of the at least one user data volume for storing user data, based on determining that the user usage load on the system during the upcoming time period is less than a user load threshold, and based on determining that a portion of the user data has been deleted from the first volume, performing the first storage reclamation procedure by determining whether an available capacity of storage allocated to the first volume is less than the remaining capacity threshold.”
As dependent claims 2-3, 5-6, 8-10, 13, 15-16, 18-19, and 21 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
SINCLAIR (Pub. No.: US 2007/0033324 A1) teaches triggering interleaved garbage collection when the number of erased blocks reaches some threshold. 
KLEIN (Pub. No.: US 2016/0011815 A1) teaches performing garbage collection on different volumes, where if the number of available blocks for the log volume is below a threshold and the number of partially dirty blocks is above a second threshold, the garbage collection process starts merging blocks from the log volume, and if the number of available blocks for the swap volume is below a threshold and the number of partially dirty blocks is above a second threshold, garbage collection process starts merging blocks from the swap volume. However, KLEIN does not teach prior to performing the first storage reclamation procedure or the second storage reclamation procedure, determining a user usage load on the system during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in; based on determining that the first volume has been categorized as one of the at least one 
DUSSUD (Patent No.: US 6,065,020) teaches using a copying garbage collection technique when there is a large amount of garbage and using a mark-and-sweep garbage collection technique when there is a small amount of garbage. However, DUSSUD does not teach prior to performing the first storage reclamation procedure or the second storage reclamation procedure, determining a user usage load on the system during an upcoming time period based in part on determining a number of users currently logged in to the system and based in part on a historic load for the number of users currently logged in; based on determining that the first volume has been categorized as one of the at least one user data volume for storing user data, based on determining that the user usage load on the system during the upcoming time period is less than a user load threshold, and based on determining that a portion of the user data has been deleted from the first volume, performing the first storage reclamation procedure by determining whether an available capacity of storage allocated to the first volume is less than the remaining capacity threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Examiner, Art Unit 2138